NOT FOR PUBLICATION                           FILED
                                                                          JULY 1 2014
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


KONSTANTIN GEORGIYEVICH                         No. 10-72921
BULDAKOV,
                                                Agency No. A098-762-951
                     Petitioner,

         v.                                     MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

                     Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 4, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**




     *
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The Honorable Barbara Jacobs Rothstein, Senior District Judge for the U.S.
District Court for the Western District of Washington, sitting by designation.
      Konstantin Buldakov, a native and citizen of Russia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA's denial of a motion to reopen. Bhasin v. Gonzales, 423
F.3d 977, 983 (9th Cir. 2005). Buldakov’s petition is denied on the ground that

Buldakov has failed to establish changed circumstances that would exempt his

motion from the applicable time limitation.

      The parties are familiar with the facts, as set forth in the BIA’s decision, so we

need not review them here. Section 240(c)(7)(C)(i) of the Immigration and

Nationality Act (“Act”), 8 U.S.C. § 1229a(c)(7)(C)(i), requires that motions to

reopen be filed within 90 days of the final administrative order of removal.

Buldakov filed his motion to reopen outside the 90-day window.

      Along with his motion to reopen, Buldakov filed an asylum application

seeking an exemption from the 90-day limitation. 8 U.S.C. § 1229a(c)(7)(C)(ii)

specifies that there is no time limit for asylum-seekers moving to reopen if the

asylum-seeker can show “changed country conditions” through material evidence

that was unavailable at the previous proceeding.

      We conclude that based on the evidence before it the BIA did not abuse its

discretion when it concluded that Buldakov failed to establish changed conditions in
Russia. Because Buldakov could not take advantage of the exemption to the 90-day

limit, the BIA denied his motion to reopen as untimely. We agree and affirm.

PETITION DENIED.